People v White (2021 NY Slip Op 02714)





People v White


2021 NY Slip Op 02714


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (1545/17) KA 15-01428.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCARLOS K. WHITE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.